94 N.J. 449 (1983)
467 A.2d 577
NEW JERSEY STATE BAR ASSOCIATION, A CORPORATION OF THE STATE OF NEW JERSEY, PLAINTIFF,
v.
NEW JERSEY ASSOCIATION OF REALTOR BOARDS, A CORPORATION OF THE STATE OF NEW JERSEY, ET AL., DEFENDANTS.
The Supreme Court of New Jersey.
October 28, 1983.

ORDER
This Court having entered a decision and order in this matter on June 28, 1983, (93 N.J. 470), modifying and approving the consent judgment reported at 186 N.J. Super. 391 (Ch.Div. 1982), and the parties having been afforded an opportunity to consent to the judgment as modified, and the parties having submitted proposals to modify the judgment further, and the Court having reviewed those proposals, and good cause appearing;
It is ORDERED that paragraphs one and two of the Final Consent Judgment are modified to provide that the last sentence in the Notice of Disapproval subparagraph of the ATTORNEY REVIEW clause of the contract or lease is to be deleted and the following sentence inserted in its stead, with the words "contract" or "lease" being used as required by the nature of the instrument:
The attorney may also, but need not, inform the broker(s) of any suggested revision(s) in the (contract) (lease) that would make it satisfactory.
and it is further
ORDERED that the term "Realtor" may be used in the ATTORNEY REVIEW clause instead of "Broker" by any person who is duly authorized by the National Association of Realtors to use that term; and it is further
ORDERED that the application of the defendants to have the effective date of the Decision and Order of this Court deferred to January 1, 1984, is granted; and it is further
ORDERED that objections to this Order, if any, shall be filed by the parties within 15 days of the filing date herein; and it is further
*450 ORDERED that in the absence of further action by the Court, the Decision and Order of June 28, 1983, as modified herein, shall become final 15 days after the filing date of this Order.
Chief Justice WILENTZ and Justices CLIFFORD, HANDLER and POLLOCK join in this Order.
Justice SCHREIBER dissents from this Order for the reasons expressed in his dissenting opinion, reported at 93 N.J. 470, 482 (1983).